IN THE
            ARIZONA COURT OF APPEALS
                             DIVISION ONE


                      TODD SIMMONS, Appellant,

                                   v.

    ARIZONA DEPARTMENT OF ECONOMIC SECURITY, Appellee.

                          No. 1 CA-UB 21-0171
                            FILED 9-20-2022


                Appeal from the A.D.E.S. Appeals Board
                         No. U-1720997-001-B

                              REVERSED


                               COUNSEL

Engelman Berger, P.C., Phoenix
By Bradley D. Pack, Celeste D. Tabares (argued)
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Tom Jose (argued)
Counsel for Appellee
                          SIMMONS v. ADES
                          Opinion of the Court



                                OPINION

Presiding Judge Paul J. McMurdie delivered the Court’s opinion, in which
Vice Chief Judge David B. Gass and Judge Angela K. Paton joined.


M c M U R D I E, Judge:

¶1             Todd Simmons appeals from the Arizona Department of
Economic Security (“ADES”) Appeals Board’s decision denying him
eligibility for Pandemic Unemployment Assistance (“PUA”) under the
federal Coronavirus Aid, Relief, and Economic Security (“CARES”) Act of
2020. We hold that denying a PUA claim is error if the evidence presented
encompasses one of the eligibility criteria, there is no contradicting
evidence, and no finding by the administrative law judge (“ALJ”) that the
testimony lacked credibility. Simmons presented sufficient evidence that he
quit his job as a direct result of COVID-19, ADES presented no contrary
evidence, and the ALJ made no finding that Simmons’s testimony lacked
credibility. He was, therefore, eligible for PUA and we reverse and remand
for a determination of the amount of the award.

             FACTS AND PROCEDURAL BACKGROUND

¶2            In March 2021, Simmons filed for PUA under the CARES Act,
administered by ADES. He self-certified that he “quit [his] job because of
COVID-19” and immediately began receiving PUA benefits. A month later,
ADES sent Simmons a letter stating that, upon review of his claim, it
determined that he did not qualify for PUA because his unemployment was
“not a direct result of the COVID-19 Public Health Emergency.” Simmons
appealed ADES’s decision.

¶3            ADES scheduled a telephonic hearing with Simmons as the
only party. At the hearing, Simmons explained his reasons for filing a PUA
claim to the ALJ. Simmons testified that in late 2020, he was ill and
expended the paid sick leave provided by his previous employer.
Unwilling to return to work while he was still ill, he was “forced out” of
that employment. Three weeks later, in November 2020, he was hired by
VXI Global Solutions (“Global Solutions”) to work in Tucson as a customer
service agent.




                                    2
                           SIMMONS v. ADES
                           Opinion of the Court

¶4           In Global Solutions’s Tucson office, Simmons worked near
other employees at a call center. Over the next several months, he became
concerned about the office environment and his increased risk of COVID-19
exposure. He worried that Global Solutions was “playing it fast and loose
with mask policies” and forcing employees to work while they exhibited
COVID-19 symptoms or had tested positive for the virus. He was also
concerned that the office was too cold, and the bathrooms had no hot water
for employees to wash their hands.

¶5           He brought his complaints to Global Solutions and the
Arizona Department of Occupational Safety and Health. Simmons asked
Global Solutions to transfer him to another office or allow him to work from
home. But Global Solutions told him there was no heater in the building, no
opportunities to move, and he would have to keep working there. Because
Simmons was concerned about contracting COVID-19 at the office and his
employer did not take his concerns seriously, he resigned in January 2021.

¶6             The ALJ ruled that Simmons was not eligible for PUA.
Although Simmons was clear that his COVID-19 concerns arose in
December 2020 and he left his job in January 2021, the ALJ mistakenly
placed Simmons’s testimony in the context of December 2019 and January
2020. Still, the ALJ accepted the details of Simmons’s testimony without
finding that they lacked credibility. The ALJ concluded, however, that
Simmons “left the employer over his general fears about the COVID-19
pandemic, but not due to the COVID-19 pandemic,” and “[t]here was
insufficient evidence to establish that the claimant’s unemployment was
due to the [COVID-19] pandemic.” The ALJ thus ruled that Simmons was
ineligible for PUA.

¶7            Simmons appealed to the ADES Appeals Board. The Appeals
Board summarily adopted the ALJ’s findings of fact and conclusions of law
and affirmed the denial of eligibility. We granted leave to appeal under
A.R.S. § 41-1993(B), appointed pro bono counsel for Simmons, and requested
briefing on specific issues. The parties have briefed the issues, and we have
considered the arguments.

                              DISCUSSION

¶8            We begin by correcting an ADES mistake that underlies much
of its argument in response to this appeal. ADES asserts that the standard
of review for this case is governed by the Judicial Review of Administrative
Decisions Act (“JRADA”) at A.R.S. §§ 12-901 to -914. But JRADA does not
apply here. Under A.R.S. § 12-902(A), JRADA does not apply to the review



                                     3
                            SIMMONS v. ADES
                            Opinion of the Court

of final agency decisions if “a separate act provides for judicial review of
the agency decisions and prescribes a definite procedure for the review.”
Section 41-1993(B) does just that.

¶9            And we held many years ago that the JRADA statutes do not
apply to cases in which an appeal is taken from a decision of the ADES
Appeals Board under A.R.S. § 41-1993(B). Wallis v. Ariz. Dep’t of Econ. Sec.,
126 Ariz. 582, 584–85 (App. 1980). We reaffirm that JRADA does not apply
to appeals from decisions of the ADES Appeals Board and do not address
ADES’s JRADA arguments further. See Pima Cnty. Human Rights Comm’n v.
Ariz. Dep’t of Health Servs., 232 Ariz. 177, 182, ¶ 17, n.5 (App. 2013) (The
court should not decide issues not required to dispose of an appeal.).

A.    Simmons Is Eligible for Pandemic Unemployment Assistance
Because He Presented Sufficient Evidence of His Eligibility, No
Contradicting Evidence Was Presented, and the ALJ Did Not Find His
Evidence Lacked Credibility.

¶10            We defer to ADES’s findings of fact but review de novo
whether the Appeals Board properly applied the law to the facts, and we
will affirm the decision if it is supported by any reasonable interpretation
of the record and substantial evidence. Figueroa v. Ariz. Dep’t of Econ. Sec.,
227 Ariz. 548, 550, ¶ 9 (App. 2011); Bowman v. Ariz. Dep’t of Econ. Sec., 182
Ariz. 543, 545 (App. 1995). An “agency abuses its discretion when it
misapplies the law or fails to consider the relevant facts.” Rios Moreno v.
Ariz. Dep’t of Econ. Sec., 178 Ariz. 365, 367 (App. 1994). We may substitute
our judgment for the agency’s conclusions about the legal effect of facts.
Weller v. Ariz. Dep’t of Econ. Sec., 176 Ariz. 220, 224 (App. 1993).

¶11           Because unemployment benefits are a remedial measure, the
law and facts must be liberally interpreted to grant benefits and narrowly
interpreted to deny them. Munguia v. Dep’t Econ. Sec., 159 Ariz. 157, 162
(App. 1988); Rice v. Ariz. Dep’t Econ. Sec., 183 Ariz. 199, 203 (App. 1995).

¶12            In March 2020, Congress enacted the CARES Act, 15 U.S.C.
§§ 9001–9141, which included a section for PUA. 15 U.S.C. § 9021. PUA was
a temporary program designed to provide limited benefits during 2020 and
2021 to those who did not qualify for regular unemployment benefits. 15
U.S.C. § 9021(c)(1), (a)(3)(A)(i). PUA benefits were available from January
27, 2020, to September 6, 2021. 15 U.S.C. § 9021(c)(1)(A).

¶13           PUA was available only to individuals who were ineligible
for regular unemployment and self-certified that they were “otherwise able
to work and available for work . . . except [they were] unemployed,


                                      4
                            SIMMONS v. ADES
                            Opinion of the Court

partially unemployed, or unable or unavailable to work” for one of eleven
enumerated reasons. 15 U.S.C. § 9021(a)(3)(A)(i) and (ii). One of these
reasons was that the worker “has to quit his or her job as a direct result of
COVID-19.” 15 U.S.C. § 9021(a)(3)(A)(ii)(I)(ii).

¶14           In his application, Simmons self-certified that he was
unemployed because of the COVID-19 pandemic and that he quit his job
because of COVID-19. Despite mistaking the context of Simmons’s
testimony, the ALJ concluded that “[t]here was insufficient evidence to
establish that [Simmons’s] unemployment was due to the [COVID-19]
pandemic.” The Appeals Board summarily affirmed.

¶15           Because ADES determined Simmons was monetarily eligible
for PUA, the only eligibility requirement at issue on appeal is whether
Simmons was unemployed because of one of the enumerated
COVID-19-related reasons. The CARES Act defines a “covered individual”
as “an individual who provides self-certification that the individual is
otherwise able to work and available for work . . . except the individual is
unemployed” for one of the enumerated reasons. 15 U.S.C.
§ 9021(a)(3)(A)(ii)(I).1 Simmons self-certified in his application that he
became “unemployed as a direct result of the COVID-19 Public Health
Emergency,” and he “quit [his] job because of COVID-19.”

¶16           At the hearing, Simmons would qualify for PUA if he could
show he “ha[d] to quit his . . . job as a direct result of COVID-19.” 15 U.S.C.
§ 9021(a)(3)(A)(ii)(I)(ii). “Generally, an employee ‘has to quit’ within the
meaning of [the direct-result subsection] only when ceasing employment is
an involuntary decision compelled by” COVID-19. U.S. Dep’t of Labor,
Unemployment Insurance Program Letter No. 16-20, Change 4 I-7 (2021).
“[G]eneral concerns about exposure to COVID-19” do not qualify as one of
the reasons listed in section 2102(a)(3)(A)(ii)(I). U.S. Dep’t of Labor,
Unemployment Insurance Program Letter No. 16-20, Change 1 I-10 (2021).




1      Congress amended the CARES Act to require applicants to
“provide[] documentation to substantiate employment or self-employment
or the planned commencement of employment or self-employment.”
Consolidated Appropriations Act, Pub. L. No. 116-260, 134 Stat. 1182, 1960
(2020) (codified as amended at 15 U.S.C. § 9021(a)(3)(A)(iii)). But the Act
still only requires an individual to self-certify the reason for the
unemployment. 15 U.S.C. § 9021(a)(3)(A)(ii).



                                      5
                             SIMMONS v. ADES
                             Opinion of the Court

¶17             Contrary to ADES’s claim, the direct-result subsection cannot
be read to apply only where the claimant has contracted COVID-19. To do
so would render the subsection superfluous considering subsection (aa),
which grants eligibility to individuals unemployed because they were
diagnosed with or have symptoms of COVID-19. See 15 U.S.C.
§ 9021(a)(3)(A)(ii)(I)(aa); see also Nicaise v. Sundaram, 245 Ariz. 566, 568, ¶ 11
(2019) (The court must view “the entire text” of a statute and “give meaning
. . . to every word and provision so that no word or provision is rendered
superfluous.”).

¶18           The issue is whether Simmons’s evidence shows he was
“compelled by” COVID-19 to quit. While not dispositive, we are informed
by Arizona law in this area. Generally, if an employee leaves employment
for good cause, the employee is entitled to unemployment benefits. A.R.S.
§ 23-775(1); Ferguson v. Ariz. Dep’t of Econ. Sec., 122 Ariz. 290, 292 (App.
1979) (To be entitled to unemployment benefits, an employee must show
good cause for voluntarily leaving.). ADES has adopted a “reasonable
worker” test to determine whether an employee has good cause for
quitting. A.A.C. R6-3-50210(A). The reasonable-worker test includes the
notion that an employee should stay with employment “except when this
is impossible or impractical.” A.A.C. R6-3-50210(C).

¶19             As for leaving because of working conditions, ADES has
promulgated regulations describing unreasonable working conditions in
general and for various situations. A.A.C. R6-3-50515. The regulations
require an employee to address grievances with the employer before
quitting unless the attempt would not be feasible. A.A.C. R6-3-50515(A)(4);
see also A.A.C. R6-3-50210(C)(2) (“A reasonable worker will not quit
impulsively,” and “[g]ood cause is generally not established unless the
worker . . . [a]ttempts to adjust unsatisfactory working conditions.”).

¶20           Simmons testified at the Tribunal hearing that he left his job
because of COVID-19 concerns at his workplace that his employer refused
to address. He explained that his employer had lax mask policies and
required sick employees to keep working, creating an unacceptable risk of
exposure to the virus in the workplace. The ALJ made no finding that
Simmons’s testimony was not credible. And ADES did not appear before
the ALJ to contest Simmons’s explanation, nor does ADES challenge it now.
Although the ALJ characterized Simmons’s rationale for quitting as
“general fears” about COVID-19, Simmons’s explanation was, in fact,
consistent with “ha[ving] to quit his . . . job as a direct result of COVID-19.”
The workplace environment Simmons described was characterized by an



                                        6
                            SIMMONS v. ADES
                            Opinion of the Court

amplified risk of exposure to COVID-19 caused by the employer’s refusal
to change its policies or otherwise address his concerns.

¶21            Simmons, therefore, is a “covered individual” under the
CARES Act because he provided evidence that he was unemployed for an
enumerated reason. See 15 U.S.C § 9021(a)(3)(A)(ii)(I)(ii) (“the individual
has to quit his or her job as a direct result of COVID-19”). As a covered
individual, Simmons was entitled to PUA. 15 U.S.C § 9021(b) (“[T]he
Secretary shall provide to any covered individual unemployment benefit
assistance while such individual is unemployed.”). Thus, we hold that the
ALJ and the Appeals Board erred by concluding that “[t]here was
insufficient evidence to establish that [Simmons’s] unemployment was due
to the [COVID-19] pandemic” because, under the CARES Act, Simmons’s
uncontested evidence was sufficient.

B.    ADES Has Waived the Argument that Simmons Was Not Eligible
for Pandemic Unemployment Assistance Because He Had the Ability to
Telework.

¶22            ADES argues that Simmons was not eligible for PUA benefits
because he was available to telework for pay. See 15 U.S.C. § 9021(a)(3)(B)(i).
But even if it were true, ADES waived the argument by failing to raise or
develop the issue at any point during the administrative proceedings.

¶23           In reaching the initial decision to disqualify Simmons, ADES
identified Simmons’s ability to telework “as a non-issue.” The letter
informing Simmons of his disqualification stated that he was ineligible
because Simmons’s “unemployment [was] not a direct result of the
COVID-19 Public Health Emergency.” When Simmons appealed, the notice
of hearing framed the issue as eligibility for PUA—which, based on the
disqualification letter, would only refer to his reason for unemployment.
See A.R.S. § 23-674(A) (requiring notice of the issues to be addressed at the
hearing). ADES did not raise the ability to telework at the Tribunal hearing.
And although the ALJ could have explored the ability to telework if it came
up during the hearing—and provided Simmons was ensured a meaningful
opportunity to present evidence and argument on the matter—the ALJ did
not do so in any meaningful way. See id.; see also A.A.C. R6-3-1503(B)(1) and
(2).

¶24           Because ADES failed to raise the telework issue during the
administrative proceedings, it cannot raise that issue against Simmons now.
We, therefore, hold that ADES has waived this issue on appeal. See A.R.S.
§ 41-1993(B) (“An issue may not be raised on appeal that has not been raised



                                      7
                             SIMMONS v. ADES
                             Opinion of the Court

in the petition for review before the appeals board.”); Munguia, 159 Ariz. at
163 (An employer was prohibited from raising an issue for the first time on
appeal when the employer failed to argue the issue before the
administrative board and the issue “was neither a basis of the appeals
board’s decision, nor . . . in the petition for review before the appeals
board.”).

                             ATTORNEY’S FEES

¶25            Simmons requests attorney’s fees under A.R.S. § 12-348 or as
a “private attorney general.” Simmons is precluded from an award of
attorney’s fees under A.R.S. § 12-348(H)(1). That subpart of the statute
excludes an award of attorney’s fees in “an action arising from a proceeding
before this state . . . in which the role of this state . . . was to determine the
eligibility or entitlement of an individual to a monetary benefit or its
equivalent.” Id. Because Simmons has only established his eligibility for a
“monetary benefit,” he is not entitled to an award of attorney’s fees. See
Johnson v. Ariz. Dep’t of Econ. Sec., 247 Ariz. 351, 359, ¶ 27 (App. 2019)
(allowing fees for non-monetary benefits). Because Simmons has prevailed
in this matter, he is entitled to costs upon compliance with ARCAP 21.

                                CONCLUSION

¶26          Because Simmons is a covered individual under the CARES
Act, we reverse the Appeals Board’s decision about eligibility and remand
for a determination of the amount of the benefit to award.




                             AMY M. WOOD • Clerk of the Court
                             FILED:    JT


                                          8